Opinion issued May 24, 2007








In The
Court of Appeals
For The
First District of Texas



NO. 01-07-00098-CV



JIHAD FOTY AND NIHAD FOTY,  Appellants

V.

NAUSHAD MOMIN AND HAJARAT KASAMALI MOMIN D/B/A M & M
BROTHERS CORPORATION AND/OR NASA FOOD MART,  Appellees



On Appeal from the 11th District Court
Harris County, Texas
Trial Court Cause No. 2006-10119



MEMORANDUM OPINION	Appellants, Jihad Foty and Nihad Foty, have neither established indigence nor
paid all the required fees.  See Tex. R. App. P. 5 (requiring payment of fees in civil
cases unless indigent), 20.1 (listing requirements for establishing indigence); see also
Tex. Gov't Code Ann. §§ 51.207, 51.941(a), 101.041 (Vernon 2006) (listing fees
in court of appeals); Fees Civ. Cases B(1), (3) (listing fees in court of appeals). 
After being notified that this appeal was subject to dismissal, appellants did not
adequately respond.  See Tex. R. App. P. 5 (allowing enforcement of rule); 42.3(c)
(allowing involuntary dismissal of case).
	We dismiss the appeal for nonpayment of all required fees and deny all pending
motions.PER CURIAM
Panel consists of Justices Taft, Jennings, and Alcala.